DETAILED ACTION
Pre-AIA  and AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
 	Claims 1-3, 5-10, 12-13, 15-22, and 24 are pending in the application.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 	Claims 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Arai (US 6559234).  	As to independent claim 19, Arai teaches a sound insulating Col.6,ll.34 composite film Col.26,ll.66 including at least one foam layer Col.34,ll.64-65 comprising a vinyl-bond rich triblock copolymer (SIS triblock copolymer) Col.29,ll.27.

  	 As to claim 20, Arai teaches that the at least one foam layer is formed from a blend comprising:  		a non-hydrogenated vinyl-bond rich styrene-isoprene-styrene block copolymer Col.29,ll.27 and a polyolefin based material Col.27,ll.45-49; or  		a hydrogenated vinyl-bond rich styrene-isoprene-styrene block copolymer and a polyolefin based material Col.27,ll.45-49.
 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5-10, 12-13, 15-22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Regnier (US 6455161) in view of Arai. 
 	As to claim 1, Regnier teaches an ostomy pouch (ostomy bag) Col.3,ll.54, comprising:
  		an outer wall (necessarily provided as part of an ostomy bag) Col.3,ll.54;
 	 	a body side wall (necessarily provided as part of an ostomy bag) Col.3,ll.54, wherein the outer wall and the body side wall are sealed along their peripheral edges to define a cavity (sealed to itself to form a bag) Col.15,ll.46-47; Col.16,ll.2;  
 	 	wherein the body side wall is formed of a composite film (multilayer film structure) Col.3,ll.16 including an outer [foam] layer Col.7,ll.54-62, wherein the outer [foam] layer is in contact with a user's skin when the ostomy pouch is attached to the user (necessarily provided in use of an ostomy bag) Col.3,ll.54.
 	Regnier does not teach that the outer layer is a foam layer.  	Arai teaches a composite multi-layer film Col.26,ll.66 comprising SIS triblock copolymer Col.29,ll.27 as a foam layer Col.34,ll.64-65, Col.36,ll.51-52, where any of the layers can comprise a foam layer Col.34,ll.64-65, Col.36,ll.51-52,  	 	(as per claim 1) the outer layer is a foam layer Col.34,ll.64-65, Col.36,ll.51-52;  	in order to provide sound proofing properties Col.6,ll.34 as used for any film application Col.34,ll.51-53 . 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the foam layer of Arai in the outer layer of Regnier, and one of skill would have been motivated to do so, to provide sound proofing properties as used for any film application.
 	As to independent claim 9, Regnier teaches a sound insulating Col.3,ll.32 ostomy pouch (ostomy bag) Col.3,ll.54, comprising:
 	 	a first wall (necessarily provided as part of an ostomy bag) Col.3,ll.54;
 	 	a second wall (necessarily provided as part of an ostomy bag) Col.3,ll.54, wherein the first wall and the second wall are sealed along their peripheral edges to define a cavity (sealed to itself to form a bag) Col.15,ll.46-47; Col.16,ll.2; and 	wherein at least one of the first and second walls is formed of a composite film (multilayer film structure) Col.3,ll.16 comprising at least one [foam] layer Col.7,ll.54-62 comprising a vinyl rich triblock copolymer (SIS) Col.8,ll.45-46. 	Regnier does not teach that the at least one layer is a foam layer. 	Arai teaches a composite multi-layer film Col.26,ll.66  		comprising an SIS triblock copolymer Col.29,ll.27 as a foam layer Col.34,ll.64-65, Col.36,ll.51-52, where any of the layers can comprise a foam layer Col.34,ll.64-65, Col.36,ll.51-52, 	 	in order to provide a sound insulating Col.6,ll.34 composite multi-layer film Col.26,ll.66 including at least one (including two) foam layer Col.34,ll.64-65, as part of a multi-layer film Col.26,ll.66.  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the foam layer of Arai in the outer layer of Regnier, and one of skill would have been motivated to do so, to provide a sound insulating composite multi-layer film including at least one foam layer, as part of a multi-layer film, which is also the object of Regnier, and which are desired properties of multilayered films used in ostomy.
  	
  	As to claims 2 and 12, Regnier discloses that the composite film further includes:  			a seal layer (film layers sealed together to seal a multilayer film as a bag) Col.16,ll.2-6, Col.15,ll.46-47 and  			an odor barrier layer (Abstract, lines 2,8,10).	 As to claims 3, 6, 7, 10, and 13, Regnier teaches:	 	(as per claims 3 and 13) that the first composite film has:  			a six layer construction (2-7 layers including 6 layers) Col.7,ll.55 including seal layer (A) Col.16,ll.3-4/ tie layer (B) Col.41,ll.59 / odor barrier layer (C) Col.7,ll.62 / tie layer (B) Col.41,ll.59 /inner layer layer/outer layer (Col.7,ll.50-63); or 	 	 	a seven layer construction (2-7 layers including 7 layers) Col.7,ll.55 including seal layer (A) Col.16,ll.3-4/ tie layer (B) Col.41,ll.59 / odor barrier layer (Col.) Col.7,ll.62 / tie layer (B) Col.41,ll.59 /inner layer layer/outer layer; 		(as per claim 6) that at least one of the layers or wall includes a vinyl-bond rich tri-block copolymer (SIS is a vinyl rich triblock copolymer) Col.8,ll.45-46; 	Regnier does not teach that: 		(as per claims 3, 6, 7, 13) the layers are foam; and 		(as per claims 7, 10) the at least one foam layer is formed from a blend comprising (as per claims 7, 10) non-hydrogenated, or (as per claim 11) hydrogenated, vinyl-rich styrene-isoprene-styrene block copolymer and a polyolefin based material. 	However, Arai teaches: 		(as per claims 3, 6, 13) the layers or outer layer comprises a foam layer Col.34,ll.64-65;  		(as per claim 6) a layer comprising SIS triblock copolymer Col.29,ll.27 as a foam layer Col.34,ll.64-65;     	 	(as per claims 7, 10) each, or at least one, of the foam layers Col.34,ll.64-65 is formed from a blend comprising: (as per claims 7, 10) a non-hydrogenated Col.29,ll.27, or (as per claim 7) hydrogenated Col.29,ll.28, vinyl-bond rich styrene-isoprene-styrene block copolymer Col.29,ll.27-28 and 	a polyolefin based material Col.30,ll.56-57;  	 	to provide foam layered multilayered film products that are lightweight and have improved sound proofing, and vibration absorbing  properties Col.6,ll.33-35 as used for any film application Col.34,ll.51-53.  	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the foam layers, triblock/ polyolefin copolymer blend of Arai in the layers of Regnier, and one of skill would have been motivated to do so, to provide foam layered multilayered film products that are more lightweight and have improved sound proofing and vibration absorbing  properties, which is also the object of Regnier, and which are desired properties of multilayered films used in ostomy pouches. 		 	As to claim 5, Regnier discloses that the layers of the composite film are coextruded (where the film can include coextrusion Col.10,ll.7-9; Col.43,ll.47. 	As to claims 8 and 16, Regnier discloses that the first composite film further includes at least one layer comprising mica, barium sulfate, or talc (Col.7,ll.31-32).

 	As to claims 15 and 18, Regnier teaches:  		(as per claim 15) wherein the sound insulated Col.3,ll.32 ostomy pouch Col.3,ll.54 is configured such that the outer layer is in contact with user's skin when the sound insulated ostomy pouch is attached to the user (necessarily provided as part of an ostomy bag with stoma attachment) Col.3,ll.54; and 	 	 	(as per claim 18) wherein the first wall:  			is a body side wall including an opening to receive stomal discharge (necessarily provided as part of an ostomy bag) Col.3,ll.54; 			is formed of the composite film (multilayer film structure) Col.3,ll.16; and a nonwoven layer attached to the first wall (film layers including a seal layer to seal a multilayer film as a bag) Col.16,ll.2-6, Col.15,ll.46-47) [capable of being] in contact with user's skin when the sound insulated ostomy pouch is attached to the user (necessarily provided as part of use of an ostomy bag) Col.3,ll.54. 	Regnier does not teach that: 		(as per claim 15) the outer layer is foam including a slip agent and open-cell construction; and 	 	(as per claim 18) the first wall includes at least one foam layer. 	However, Arai teaches that:   		(as per claim 15) the outer layer is foam Col.34,ll.64-65  			that would include a slip agent and open-cell construction Col.35,ll.64-65; and 	 	(as per claim 18) the first wall includes at least one foam layer Col.35,ll.64-65; 	 	to provide foam layered multilayered film products that are lightweight and have improved sound proofing, and vibration absorbing properties Col.6,ll.33-35 as used for any film application Col.34,ll.51-53.  	It would have been obvious to one having ordinary skill in the art at the time the invention was made, and one of skill would have been motivated to do so, in order to provide foam layered multilayered film products that are more lightweight and have improved sound proofing and vibration absorbing properties, which is also the object of Regnier, and which are desired properties of multilayered films used in ostomy pouches.  	Claims 21-22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arai in view of Regnier.  	As to claims 21, 22 and 24, Arai teaches a sound insulating Col.6,ll.34 multilayer composite film Col.26,ll.66 including at least one foam layer Col.34,ll.64-65 comprising a vinyl-bond rich triblock copolymer (SIS triblock copolymer) Col.29,ll.27. 	Arai does not teach that: 		(as per claim 21) the composite film further comprises a seal layer and an odor barrier layer; 		(as per claim 22) the composite film has a six layer construction including seal layer/tie layer/ odor barrier layer/tie layer/inner foam layer/outer foam layer; or a seven layer construction including: seal layer / tie layer / odor barrier layer / tie layer  /inner layer layer/outer layer; and 		(as per claim 24) the composite film further includes at least one layer comprising mica, barium sulfate, or talc. 	However, Regnier teaches that: 		(as per claim 21) that the composite film further includes: a seal layer (film layers sealed together to seal a multilayer film as a bag) Col.16,ll.2-6, Col.15,ll.46-47 and an odor barrier layer (Abstract, lines 2,8,10); and 		(as per claim 22) the composite film has:  			a six layer construction (2-7 layers including 6 layers) Col.7,ll.55 including seal layer (A) Col.16,ll.3-4/ tie layer (B) Col.41,ll.59 / odor barrier layer (C) Col.7,ll.62 / tie layer (B) Col.41,ll.59 /inner layer layer/outer layer  (Col.7,ll.50-63); or 		 	 	a seven layer construction (2-7 layers including 7 layers) Col.7,ll.55 including seal layer (A) Col.16,ll.3-4/ tie layer (B) Col.41,ll.59 / odor barrier layer (Col.) Col.7,ll.62 / tie layer (B) Col.41,ll.59 /inner layer layer/outer layer; and 		 (as per claim 24) the composite film further includes at least one layer comprising mica, barium sulfate, or talc Col.7,ll.31-32;  	in order to provide multilayer films with barrier layers for reduced noise emission and quiet film layers Col.3,ll.30-33 useful for ostomy bags Col.3,ll.54, Abstract. 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the seal/odor barrier/six/seven layers and components of Regnier in the layers of Arai, and one of skill would have been motivated to do so, to provide multilayer films with reduced noise emission and quiet film layers useful for ostomy bags, which is the same purpose and function of both Arai and Regnier.
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-3, 5-10, 12-13, 15-16, 19-22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,322,024 B2 (hereinafter, “ ‘024 ”) (Issued from parent application No. 13/835499).  

	As to claims 1-3, 5-10, 12-13, 15-16, 19-22, and 24 (excluding claims 17 and 18), claims 1- 8 of ‘024 teach or suggest the claimed ostomy pouch, as follows:REVISE FOLLOWING:
Claim
1, 9, 19
2, 12, 21
3,13, 22
5
6, 15
7,10, 20
8,16, 24 
‘722
1, 7
4, 5, 6
5,6
1
1,7
2, 3
8

 	The differences between present claims and the claims of ‘024 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘024 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘024 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘024 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

  					Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Stroebech (US 2011/0230850 A1) (Abstract, Fig.2, [0102], [0014]-[0051]).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781